Abatement Order filed September 7, 2016




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00556-CV
                              NO. 14-16-00578-CV
                                  ____________

                  IN THE INTEREST OF A.L.H., A CHILD


                   On Appeal from the 313th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2014-00466J

                           ABATEMENT ORDER
      These are consolidated, accelerated appeals from a judgment in a suit in which
the termination of the parent-child relationship is at issue (“parental termination
case”). The notices of appeal were filed on July 15, 2016 and July 21, 2016.
Appellants have established indigence or are presumed to be indigent. See Tex. R.
App. P. 20.1(a). The reporter’s record was originally due within 10 days after the
notice of appeal was filed. See Tex. R. App. P. 35.1(b); 28.4(a)(1). Through
extensions granted to appellants and the court reporter, the reporter’s record was
most recently due on August 25, 2016. When we granted the last extension, we noted
that no further extensions would be granted.

      On August 25, 2016, Jill Bartek, the official court reporter for the 313th
District Court, filed a further motion for extension of time to file the reporter’s
record. On August 30, 2016, this court denied the motion for extension and ordered
Bartek to file the record by September 2, 2016. No record has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). The trial and appellate courts
are jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). The trial court must direct the court reporter to immediately
commence the preparation of the reporter’s record and must arrange for a substitute
reporter, if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the record has not been timely filed, we order as follows:

      We direct the judge of the 313th District Court to immediately conduct a
hearing, in which the court reporter, appellants’ lawyers, and appellee’s lawyer shall
participate, to: (a) determine the reason for the failure to file the record; (b) establish
a date certain when the reporter’s record will be filed, and (c) make findings as to
whether the court reporter should be held in contempt of court for failing to file the
reporter’s record timely as ordered. We order the court to prepare a record, in the
form of a reporter’s record, of the hearing. The judge shall make findings of fact and
conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court on
or before September 19, 2016.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion.

                                     PER CURIAM
                                            2